Citation Nr: 1041547	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  03-08 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for tender scar of the 
neck, residual of excision of right submandibular gland with 
recurrent parotid stones, currently assigned a 10 percent 
evaluation.

2.  Entitlement to an increased rating for degenerative joint 
disease of the left hip, currently assigned a 10 percent 
evaluation.

3.  Entitlement to service connection for peripheral neuropathy 
of both the upper and lower extremities, including as due to 
exposure to herbicides or secondary to service-connected type II 
diabetes mellitus.

4.  Entitlement to service connection for a skin disorder, 
including as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active service from January 1967 to February 1972 
and from October 1972 to August 1976. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of February 
2001.  

In April 2003, the Veteran appeared and testified at a hearing 
held at the RO before a Veterans Law Judge who is no longer with 
the Board.  In January 2006, the Veteran stated that he did not 
wish to have another hearing.  The transcript from his prior 
hearing has been associated with the claims file.  In December 
2004, the case was remanded to the RO for additional development.  

The Veteran's appeal was again before the Board in May 2006 at 
which time it denied one claim and remanded the remaining three 
claims (service connection for a left knee disorder and the two 
increased rating claims listed on the first page).  In a rating 
decision issued in July 2009, service connection for left knee 
arthritis with strain was granted and an evaluation of 10 percent 
was assigned effective January 11, 2000.  As this was a grant of 
the full benefit sought by this claim on appeal, the Board finds 
that this issue is no longer before it. 

In March 2003, the Veteran filed claims for service connection 
for bilateral hand neuropathy due to Agent Orange exposure and 
"problems" with his feet and legs secondary to diabetes.  In a 
report of contact dated in August 2009, the Veteran inquired 
about the status of his claims for a heart condition and 
neuropathy.  

However, a review of the file shows that the Veteran's appeal 
originally included claims for service connection for peripheral 
neuropathy, soft tissue sarcoma and a skin condition, all due to 
exposure to herbicides, that were denied.  In April 2003, the 
Veteran appeared and testified at a Travel Board hearing at which 
time he withdrew the claim for service connection for soft tissue 
sarcoma.  Therefore, in a December 2004 decision, the Board 
dismissed that claim; however, it remanded all the remaining 
claims including service connection for peripheral neuropathy and 
a skin disorder as due to exposure to herbicides for compliance 
with VA's duty to notify.  However, it appears that these two 
issues were mistakenly thought to be withdrawn.  Consequently, 
these issues remain on appeal and are added to this remand to 
ensure compliance with the prior remand and for additional 
development, especially with regard to the Veteran's claim for 
service connection for peripheral neuropathy since he is now 
claiming this condition is secondary to his service-connected 
type II diabetes mellitus, which was granted in a November 2001 
rating decision.

At this point, the Board notes that several matters must be 
referred to the RO for consideration.  First, as noted in the 
Board's 2006 Remand, a January 2006 statement from the Veteran 
claimed an increased rating for his lumbar spine disorder, and 
this was referred to the RO for initial consideration.  Second, 
the Board notes that, in a January 2002 statement (also the 
Notice of Disagreement as to the present claims on appeal), the 
Veteran requested exams for all conditions that may be connected 
to Agent Orange and Diabetes to include prostate cancer, 
hypertension, diabetes heart condition, and kidney condition, and 
stated that if any condition is related to the above mentioned, 
he wished to file for an increase.  The Board further notes that 
VA treatment records show that he underwent a renal consult in 
August 2006 the result of which indicates that the Veteran has an 
underlying chronic renal disease.  In addition, VA treatment 
records from September 2005 show the Veteran was hospitalized for 
congestive heart failure.  In addition, VA treatment records from 
September 2006 show that the Veteran has a history of coronary 
artery disease and congestive heart failure and has a pacer-
fibrillator, and he underwent RV lead repositioning.  Therefore, 
the Board interprets the Veteran's statements as claims for 
service connection for the listed conditions, except for 
hypertension as the RO denied reopening a claim for service 
connection for hypertension in a March 2005 final rating 
decision.  Consequently, the Board REFERS the issues of 
entitlement to service connection for prostate cancer, a heart 
condition other then hypertension, and a kidney condition, as due 
to exposure to herbicides or as secondary to service-connected 
type II diabetes mellitus, to the RO for initial consideration.  
Finally, in the January 2002 statement and again in a September 
2003 statement, the Veteran raised the issue of service 
connection for posttraumatic stress disorder (PTSD).  The Board 
notes that service connection for PTSD was initially denied in a 
June 1994 rating decision.  It was again denied in a March 1998 
rating decision, which was affirmed by the Board in an August 
2000 decision.  Consequently, the Board also REFERS a claim to 
reopen for service connection for PTSD to the RO for initial 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, the Board finds that it must again remand the 
Veteran's claims for increased ratings because of due process 
concerns.  Although the additional delay is regrettable, it is 
necessary to ensure that there is a complete record upon which to 
decide the Veteran's claims so that he is afforded every possible 
consideration.  

Increased Ratings for Left Hip Arthritis and Scar of the Neck 
with Recurrent Parotid Stones

The Board remanded the Veteran's claims to the AMC in May 2006 
for additional development to include obtaining VA treatment 
records and VA examinations.  The Board finds that this 
development was accomplished in September 2006.  However, a 
Supplemental Statement of the Case was not issued until June 
2009.  At that time, no additional development was accomplished 
despite the lapse of almost three years.  

VA treatment records obtained in September 2006 indicate that, in 
August 2006, the Veteran had a recurrence of right-sided 
parotiditis (with two stones) and it was recommended that he have 
a right parotidectomy with facial nerve dissection, which he 
declined at that time.  However, at a September 2006 ENT VA 
examination, the Veteran reported having a return appointment in 
October by which time he had to decide whether to have the 
recommended surgery.  In a September 2007 statement, the Veteran 
indicated that he had undergone surgery in August 2007 to remove 
parotid stones on the right side of his face.  He stated the 
surgery was done at the Pittsburgh VA facility.

It is clear, then, that additional VA treatment records exist 
regarding surgery for parotiditis.  Additional treatment may also 
have been received for the Veteran's left hip degenerative joint 
disease in the past four years.  Such records would be highly 
relevant to the Veteran's claims for increased disability ratings 
for these service-connected disabilities.  Furthermore, VA 
records are considered part of the record on appeal since they 
are within VA's constructive possession.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Upon remand, the RO should obtain the 
Veteran's VA treatment records from the Pittsburgh VA Medical 
Center from October 2006 to the present.

In addition, the Board finds that the Veteran should be provided 
with new VA examinations for his service-connected arthritis of 
the left hip and tender scar of the neck, residual of excision of 
right submandibular gland with recurrent parotid stones as four 
years have passed since the last examinations were given in 
September 2006 (which the Board notes were given according to its 
May 2006 remand).  

Moreover, the Board notes that its prior remand instruction 
required that an examination be conducted by an ENT specialist to 
determine, in part, the correct diagnosis, manifestations and 
severity of the right parotid gland disorder(s).  An examination 
was provided in September 2006.  The examiner stated that the 
report from the Pittsburgh VA regarding his recent treatment 
would have been nice to see for evaluation of his parotiditis.  
However, no subsequent arrangements were made for the examiner to 
review these records to see if they changed the outcome of his 
examination.  

Finally, in its May 2006 remand, the Board instructed the AMC to 
"adjudicate the claims ... with consideration of whether separate 
ratings should be assigned for the symptoms of the submandibular 
gland surgery, and current parotid gland disorder(s)."  A review 
of the Supplemental Statement of the Case demonstrates that 
separate ratings have not been considered.  The Board is 
obligated by law to ensure compliance with its directives, as 
well as those of the appellate courts.  Where the remand orders 
of the Board or the courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

Service Connection for Peripheral Neuropathy and a Skin Disorder

With regard to the claim for service connection for peripheral 
neuropathy, the Board initially notes that, although the Veteran 
originally only claimed this related to his feet and legs, he has 
now claimed this involves his upper extremities as well.  See  
January 2002 and April 2003 statements.  Thus, the claim is 
recharacterized to involve all extremities, not just the lower 
extremities.

Furthermore, the Board's prior remand instruction to provide the 
Veteran with notice compliant with the Veterans Claims Assistance 
Act of 2000 (VCAA) has not been complied with due to the mistaken 
belief that these claims had been withdrawn.  Consequently, 
notice must be given to the Veteran on the claims for service 
connection for peripheral neuropathy and a skin disorder.  The 
notice given related to the claim for service connection for 
peripheral neuropathy must advise the Veteran on how to establish 
claims based on direct service connection, presumptive service 
connection based on exposure to herbicides, and secondary service 
connection.  The notice given related to the claim for service 
connection for a skin disorder must advised the Veteran on how to 
establish the claim based on direct service connection and 
presumptive service connection based on exposure to herbicides.

Finally, with regard to these claims, the Board finds that 
additional development is necessary to comply with VA's duty to 
assist.  Specifically, it appears that there may be VA treatment 
records related to these claims that have not been obtained.  It 
appears the last relevant treatment records in the claims file 
are from September 2005.  Although treatment records from August 
and September 2006 were obtained, these only relate to the 
Veteran' service-connected recurrent parotid stones.  As the 
Veteran obtains all his medical treatment at the VA Medical 
Center in Pittsburgh, Pennsylvania, it is possible there are 
treatment records subsequent to September 2005 showing treatment 
for peripheral neuropathy and a skin disorder.  Thus, such 
records should be obtained on remand.

In addition, the Board finds that a VA examination is warranted 
on the Veteran's claim for service connection for peripheral 
neuropathy of both the upper and lower extremities.  The Veteran 
now claims this condition is secondary to his service-connected 
type II diabetes mellitus.  VA treatment records in 2004 and 2005 
indicate a diagnosis of peripheral neuropathic pain in the lower 
extremities.  Although the Veteran has claimed having neuropathy 
related to the upper extremities, there does not appear to be any 
treatment records currently in the claims file of any diagnosis 
of such a disability affecting the upper extremities.  However, 
it does not appear that any diagnostic studies such as 
electromyogram or nerve conduction velocity have been done to 
confirm a diagnosis of peripheral neuropathy.  Nor has any 
medical opinion been rendered specifically relating it to some 
known etiology such as the Veteran's type II diabetes mellitus.  
Thus, a VA examination is necessary to obtain a confirmed 
diagnosis and to obtain a medical nexus opinion.

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with VCAA notice that is 
compliant with the current notice 
requirements related to his claims for 
service connection for peripheral neuropathy 
(including as due to exposure to herbicides 
and secondary to service-connected type II 
diabetes mellitus) and a skin disorder 
(including as due to exposure to herbicides).
2.	Obtain the Veteran's medical records from the 
Pittsburgh VA Medical Center, to include the 
following:  (1) records showing treatment 
relating to peripheral neuropathy of the 
bilateral upper and lower extremities and a 
skin disorder from October 2005 to the 
present; and (2) records showing treatment 
for left hip and salivary/parotid gland 
conditions from October 2006 to the present.  
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.
3.	After obtaining the above evidence, to the 
extent available, schedule the Veteran for 
the following examinations, with the entire 
claims folder and a copy of this REMAND made 
available to each examiner: 

(a)	An orthopedic examination to determine 
the manifestations and severity of 
degenerative joint disease of the left 
hip.  The examination should include 
flexion, abduction, adduction, and 
rotation range of motion studies, as well 
as whether the veteran can cross his legs 
or toe-out more than 15 degrees, due to 
his left hip condition.  The examiner 
should comment as to the extent to which 
any limitation of motion present is 
supported by objective pathology.  The 
presence and extent of any functional loss 
due to painful motion, weakened movement, 
excess fatigability, and/or incoordination 
should also be addressed.  

(b)	An examination by an ENT specialist to 
determine: (1) the correct diagnosis, 
manifestations and severity of the right 
parotid gland disorder(s); and (2) the 
current manifestations of the status post 
submandibular gland surgery, including the 
scar.  All findings should be reported in 
detail.  

(c)	A peripheral nerves examination.  All 
necessary diagnostic tests/studies should 
be conducted including electromyogram and 
nerve conduction velocity tests.  The 
examiner should determine the correct 
diagnosis of the Veteran's peripheral 
neuropathic pain and render an opinion as 
to whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that it is related to any injury or 
disease incurred in service or is 
proximately due to, the result of or has 
been aggravated by a service-connected 
disability, namely type II diabetes 
mellitus.  A complete rationale should be 
given for all opinions rendered with a 
discussion of the evidence for and against 
the opinion.

4.  After all assistance in obtaining evidence 
has been completed and ensuring the VA 
examination reports are complete, 
readjudicate the Veteran's claims, in light 
of all the evidence of record, to include 
consideration of whether separate 
ratings should be assigned for the 
symptoms of the submandibular gland 
surgery, and current parotid gland 
disorder(s).  If any claim is denied, 
furnish the Veteran and his representative 
with a Supplemental Statement of the Case, 
and give them an opportunity to respond, 
before the case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of her claim.  Her 
cooperation in VA's efforts to develop her claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


